Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 1 of 18



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA


  SHANTEL JAIRAM,
  individually and on behalf of all
  others similarly situated,                                                        CLASS ACTION

          Plaintiff,                                                                JURY TRIAL DEMANDED

                                                                                    Case #: 0:19cv62238

  v.

  AMERICAN DENTAL OF FLORIDA-FORT
  LAUDERDALE, LLC, d/b/a SMILE DESIGN
  DENTAL OF FORT LAUDERDALE,

        Defendant.
  __________________________________________/

                                           CLASS ACTION COMPLAINT

          Plaintiff SHANTEL JAIRAM (“Plaintiff”) brings this class action against Defendant

  AMERICAN DENTAL OF FLORIDA-FORT LAUDERDALE, LLC, d/b/a SMILE DESIGN

  DENTAL OF FORT LAUDERDALE (“Defendant”), and alleges as follows upon personal

  knowledge as to herself and her own acts and experiences, and, as to all other matters, upon

  information and belief, including investigation conducted by her attorneys.

                                              NATURE OF THE ACTION

          1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA.

          2.      Defendant is a dental practice which offers routine and cosmetic dental procedures

  to consumers.

          3.      In an effort to drum-up business, Defendant engages in unsolicited marketing with no


                                                                                                                            PAGE | 1 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 2 of 18



  regard for privacy rights of the recipients of those messages.

          4.      Defendant caused thousands of unsolicited text messages and phone calls to be sent to

  the cellular telephones of Plaintiff and class members, causing them injuries, including invasion of their

  privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

          5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages on behalf of Plaintiff and the below defined class members and

  any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                            JURISDICTION AND VENUE

          6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each text message and phone call in violation of the TCPA, which,

  when aggregated among a proposed class numbering in the tens of thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          7.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant have sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.




                                                                                                                            PAGE | 2 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 3 of 18



                                                              PARTIES

         8.         Plaintiff is a natural person and is a resident of Broward County, Florida.

         9.         Defendant is a Florida limited liability company, with a principal address of 2740 East

  Commercial Blvd., Fort Lauderdale, Florida 33308.

                                                             THE TCPA

         10.        The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

         11.        The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         12.        The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         13.        In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

         14.        The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

                                                                                                                              PAGE | 3 of 18
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 4 of 18



          15.     A defendant must demonstrate that it obtained the plaintiff’s prior express consent. See

  In the Matter of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd.

  7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising calls”).

          16.     Further, the FCC has issued rulings and clarified that consumers are entitled to the same

  consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

  Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

  message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                              FACTS

          17.     On or about January 21, 2019, in response to a promotion and/or discount offered by

  Defendant, Plaintiff visited Defendant’s facility for a routine dental exam. Defendant examined and

  cleaned Plaintiff’s teeth in accordance with the promotion and/or discount offered by Defendant and

  Plaintiff paid Defendant out-of-pocket for its service. Although Defendant did examine and clean

  Plaintiff teeth, Plaintiff was dissatisfied with the experience. Plaintiff chose not return to Defendant.

          18.     Shortly after Plaintiff’s first and only visit to Plaintiff’s facility on January 21, 2019,

  beginning on January 29, 2019, Defendant began sending marketing text messages and placing phone

  calls to Plaintiff’s cellular telephone number, ending in 3206 (the “3206 Number” or “Plaintiff’s

  Cellphone”), in an attempt to solicit Plaintiff’s business without Plaintiff’s prior express consent. Below

  is a depiction of one of the text messages Defendant sent to Plaintiff:




          19.     Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

                                                                                                                            PAGE | 4 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 5 of 18



  on information and belief, Defendant sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here. In addition, jurisdiction in this district is proper

  because Defendant’s principal place of business is in this district.

          20.     At no point in time did Plaintiff provide Defendant with Plaintiff’s express consent,

  written or otherwise, to be contacted by text message using an automatic telephone dialing system.

          21.     On July 23, 2019, after it became apparent to Plaintiff that Defendant’s marketing

  efforts directed at Plaintiff were to continue, regardless of whether Defendant had Plaintiff’s consent,

  Plaintiff told Defendant to STOP, as illustrated below:




          22.     Defendant’s text messages, however, did not stop, and Defendant continued to send

  Plaintiff text messages.

          23.     Plaintiff is the sole user and/or subscriber of the 2478 Number.

          24.     In addition to the unlawful text messages, Plaintiff received unwanted and otherwise

  unlawful phone calls from Defendant. Some of these calls utilized pre-recorded voice. Some or all of

  the calls Defendant placed to the 2478 Number were made using an ATDS. All of the calls Defendant

  placed to the 2478 Number were made without Plaintiff’s prior express consent, written or otherwise.

          25.     Plaintiff has been on the National Do Not Call Registry since October 20, 2016.

          26.     Some of the numbers used by or on behalf of Defendant, i.e., 83170 and 39858, to send

  Plaintiff the complained of text messages are known as a “short code.” Short codes are short digit
                                                                                                                            PAGE | 5 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 6 of 18



  sequences, significantly shorter than telephone numbers, that are used to address messages in the

  Multimedia Messaging System and short message service systems of mobile network operators.

         27.       In addition to using short codes to send Plaintiff text messages, Defendant also used a

  “long code” (i.e., 954-519-4659). A long code is a standard 10-digit phone number that enabled

  Defendant to send SMS text messages en masse, while deceiving recipients into believing that the

  message was personalized and sent from a telephone number operated by an individual.

         28.       Long codes work as follows: Private companies known as SMS gateway providers have

  contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

  providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

  are responsible for relaying those messages to the intended mobile phone. This allows for the

  transmission of a large number of SMS messages to and from a long code.

         29.       The impersonal and generic nature of Defendant’s text messages, coupled with the fact

  that many originated from a short-code, demonstrates that Defendant utilized an automatic telephone

  dialing system (“ATDS”) in transmitting the messages.

         30.       To send the text message, Defendant used a messaging platform (the “Platform”) that

  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

         31.       The Platform has the capacity to store telephone numbers.

         32.       The Platform has the capacity to generate sequential numbers.

         33.       The Platform has the capacity to dial numbers in sequential order.

         34.       The Platform has the capacity to dial numbers from a list of numbers.

         35.       The Platform has the capacity to dial numbers without human intervention,

         36.       The Platform has the capacity to schedule the time and date for future transmission of

                                                                                                                             PAGE | 6 of 18
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 7 of 18



  text messages.

          37.      To transmit the text messages at issue, the Platform automatically executed the

  following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

  sequential order the numbers were listed; [2] The Platform then generated each number in the sequential

  order listed and combined each number with the content of Defendant’s message to create “packets”

  consisting of one telephone number and the message content; [3] Each packet was then transmitted in

  the sequential order listed to an SMS aggregator, which acts an intermediary between the Platform,

  mobile carriers (e.g. AT&T), and consumers; and [4] Upon receipt of each packet, the SMS aggregator

  transmitted each packet – automatically and with no human intervention – to the respective mobile

  carrier for the telephone number, again in the sequential order listed by Defendant. Each mobile carrier

  then sent the message to its customer’s mobile telephone.

          38.      The above execution of Defendant’s instructions occurred seamlessly, with no human

  intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

  text messages following the above steps in minutes, if not less.

          39.      The following graphic summarizes the above steps and demonstrates that the dialing of

  the text messages at issue was done by the Platform automatically and without any human intervention:




          40.      Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

  of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s text

                                                                                                                            PAGE | 7 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 8 of 18



  messages and phone calls also inconvenienced Plaintiff and caused disruption to Plaintiff’s daily life.

          41.       For example. Plaintiff estimates that she wasted approximately ten minutes reviewing

  Defendant’s unwanted messages. Each time, Plaintiff had to stop what she (Plaintiff) was doing, locate

  and retrieve her phone, dismiss the notification associated with Defendant’s text message and/or open

  Defendant’s text message, and read the message.

          42.       Plaintiff was at home when she received some of the complained of messages, which

  resulted in an audible sound and the disturbance of the domestic peace of Plaintiff’s home.

          43.       Because of the complained of text messages, Plaintiff wasted approximately five

  minutes retaining counsel for this case in order to stop Defendant’s unwanted text messages.

          44.       Because of the complained of text messages, Plaintiff wasted time responding “STOP”

  to Defendant so that Defendant would cease sending text messages to Plaintiff.

          45.       Moreover, Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s

  cellular telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged

  a limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

  turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

  power Plaintiff’s cellular telephone. Further, Defendant’s text messages took up memory space on

  Plaintiff’s cellular telephone, with each message taking up approximately 190 bytes. The cumulative

  effect of unsolicited text messages, such as those complained of by Plaintiff herein, poses a real risk of

  ultimately rendering the phone unusable for text messaging purposes as a result of the phone’s memory

  being taken up.

                                                   CLASS ALLEGATIONS

                PROPOSED CLASS

          46.       Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

                                                                                                                            PAGE | 8 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 9 of 18



  Plaintiff and all others similarly situated.

          47.      Plaintiff brings this case on behalf four classes.

          48.      The first class is the “No Consent to Text Class,” of which is defined as: [1] All persons

  in the United States [2] within the four years immediately preceding the filing of this Complaint [3]

  whose cellular telephone number [4] were sent one or more text message [5] marketing, advertising,

  and/or otherwise promoting goods, services, or events [6] from Defendant, or another person or entity

  acting on Defendant’s behalf, [7] by and through an automatic telephone dialing system or equipment

  [8] and Defendant lacked the class member’s express consent to send such text message(s).

          49.      Plaintiff is a member of the No Consent to Text Class.

          50.      The second class is the “Stop Class,” of which is defined as: [1] All persons in the

  United States [2] within the four years immediately preceding the filing of this Complaint [3] whose

  cellular telephone number [4] were sent one or more text message or phone call [5] after telling

  Defendant to stop [6] from Defendant, or another person or entity acting on Defendant’s behalf, [7] by

  and through an automatic telephone dialing system or equipment.

          51.      Plaintiff is a member of the Stop Class.

          52.      The third class is the “DNC Class,” of which is defined as: [1] All persons in the United

  States [2] within the four years immediately preceding the filing of this Complaint [3] whose cellular

  telephone number [4] was sent one or more text message or phone call [5] marketing, advertising, and/or

  otherwise promoting goods, services, or events [6] from Defendant, or another person or entity acting

  on Defendant’s behalf, [7] whereby said cellular telephone number was placed on the national do-not-

  call registry more than thirty-one (31) days prior to the class member being sent the subject text

  message(s) [8] and Defendant lacked the class member’s express written consent to send such text

  message(s).

                                                                                                                            PAGE | 9 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 10 of 18



          53.      Plaintiff is a member of the DNC Class.

          54.      The fourth class is the “Phone Call Class,” of which is defined as: [1] All persons in

   the United States [2] within the four years immediately preceding the filing of this Complaint [3] whose

   cellular telephone number [4] Defendant, or another person or entity acting on Defendant’s behalf [5]

   placed telephone one or more calls to [6] marketing, advertising, and/or otherwise promoting goods,

   services, or events [7] by and through an automatic telephone dialing system or equipment [8] and

   without class member’s express consent to place said call.

          55.      Plaintiff is a member of the Phone Call Class.

          56.      Defendant and their employees or agents are excluded from the above classes.

          57.      Plaintiff does not know the number of members of each class, but believes the each class

   members are in the hundreds, if not, thousands.

              NUMEROSITY

          58.      Upon information and belief, Defendant has placed automated calls to cellular telephone

   numbers belonging to thousands of consumers throughout the United States without their prior express

   written consent. The members of the classes, therefore, are believed to be so numerous that joinder of

   all members is impracticable.

          59.      The exact number and identities of each class members is unknown at this time and can

   be ascertained only through discovery. Identification of each class member is a matter capable of

   ministerial determination from Defendant’s call records.

                COMMON QUESTIONS OF LAW AND FACT

          60.      There are numerous questions of law and fact common to the Class which predominate

   over any questions affecting only individual members of the Class. Among the questions of law and

   fact common to the Class are:

                                                                                                                         PAGE | 10 of 18
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 11 of 18



                   (1)        Whether Defendant made non-emergency calls to Plaintiff and Class members’

                              cellular telephones using an ATDS;

                   (2)        Whether Defendant can meet their burden of showing that they obtained prior

                              express written consent to make such calls;

                   (3)        Whether Defendant conduct was knowing and willful;

                   (4)        Whether Defendant are liable for damages, and the amount of such damages; and

                   (5)        Whether Defendant should be enjoined from such conduct in the future.

           61.      The common questions in this case are capable of having common answers. If Plaintiff’s

   claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

   telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

   being efficiently adjudicated and administered in this case.

                 TYPICALITY

           62.      Plaintiff’s claims are typical of the claims of the Class members, as they are all based

   on the same factual and legal theories.

                 PROTECTING THE INTERESTS OF THE CLASS MEMBERS

           63.      Plaintiff is a representative who will fully and adequately assert and protect the interests

   of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

   and will fairly and adequately protect the interests of the Class.

                 SUPERIORITY

           64.      A class action is superior to all other available methods for the fair and efficient

   adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

   economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

   Class are in the millions of dollars, the individual damages incurred by each member of the Class

                                                                                                                          PAGE | 11 of 18
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 12 of 18



   resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

   The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

   if every member of the Class could afford individual litigation, the court system would be unduly

   burdened by individual litigation of such cases.

           65.     The prosecution of separate actions by members of the Class would create a risk of

   establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

   one court might enjoin Defendant from performing the challenged acts, whereas another may not.

   Additionally, individual actions may be dispositive of the interests of the Class, although certain class

   members are not parties to such actions.

                                                   COUNT I
                                    VIOLATIONS OF 47 U.S.C. § 227(b)
                                 On Behalf of Plaintiff and the No Consent Class

           66.     Plaintiff re-alleges and incorporates paragraphs 1-65 as if fully set forth herein.

           67.     It is a violation of the TCPA to make “any call (other than a call made for

   emergency purposes or made with the prior express consent of the called party) using any

   automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

   service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular telephone qualifies as a

   ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's Harley Davidson of Miami, L.L.C.,

   363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).

           68.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

   “equipment which has the capacity – (A) to store or produce telephone numbers to be called, using

   a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

           69.     Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such

                                                                                                                         PAGE | 12 of 18
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 13 of 18



   numbers and/or to dial numbers from a list automatically, without human intervention, to make

   non-emergency telephone text messages to the cellular telephones of Plaintiff and the other

   members of the Classes. These text messages and phone calls were sent without regard to whether

   Defendant had first obtained express permission from the called party to send such text message

   or phone calls. In fact, Defendant did not have prior express consent to text or call the cell phones

   of Plaintiff or the other members of the putative Class when such text messages or phone calls

   were placed.

          70.       Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to send non-emergency text messages and phone calls to the cell phones

   of Plaintiff and the other members of the putative Class without their prior express consent.

          71.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the Classes were harmed and are each entitled to a minimum of

   $500.00 in damages for each violation. Plaintiff and the No Consent Class are also entitled to an

   injunction against future text messages.

          72.       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

   Plaintiff and the No Consent Class, and against Defendant that provides the following relief:

                    (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                               proven to be willful;

                    (B)        A permanent injunction prohibiting Defendant from violating the TCPA
                               in the future through texting cell phones using an automatic telephone
                               dialing system;

                    (C)        A declaration that Defendant used an automatic telephone dialing system
                               and violated the TCPA in using such to text the cell phones of Plaintiff
                               and the No Consent Class; and

                    (D)        Any other relief the Court finds just and proper.

                                                             COUNT II
                                                                                                                          PAGE | 13 of 18
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 14 of 18



                                      VIOLATIONS OF 47 U.S.C. § 227(b)
                                      On Behalf of Plaintiff and the Stop Class

          73.     Plaintiff re-alleges and incorporates paragraphs 1-66 as if fully set forth herein.

          74.     Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such

   numbers and/or to dial numbers from a list automatically, without human intervention, to send

   non-emergency text messages to the cellular telephones of Plaintiff and the other members of the

   Class. Such text messages were sent after the called party told Defendant to STOP.

          75.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to send non-emergency text messages to the cell phones of Plaintiff and

   the other members of the putative Class after being told STOP by Plaintiff and the other members

   of the Stop Class.

          76.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the Stop Class were harmed and are each entitled $1,500.00 in

   damages for each violation, as Defendant knew or should have known that, after being told to

   STOP, it did not have any consent or authority, whatsoever, to continue sending text messages.

   Plaintiff and the Stop Class are also entitled to an injunction against future calls.

          77.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

   Plaintiff and the No Consent Class, and against Defendant that provides the following relief:

                  (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                             proven to be willful;

                  (B)        A permanent injunction prohibiting Defendant from violating the TCPA
                             in the future through texting cell phones using an automatic telephone
                             dialing system;

                  (C)        A declaration that Defendant used an automatic telephone dialing system
                             and violated the TCPA in using such to text the cell phones of Plaintiff
                                                                                                                        PAGE | 14 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 15 of 18



                             and the No Consent Class; and

                  (D)        Any other relief the Court finds just and proper.


                                                 COUNT III
                                  VIOLATION OF 47 U.S.C. § 227(c)
                          On Behalf of Plaintiff and the Do Not Call Registry Class

          78.     Plaintiff re-alleges and incorporates paragraphs 1-65 as if fully set forth herein.

          79.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

   person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

   who has registered his or her telephone number on the national do-not-call registry of persons who

   do not wish to receive telephone solicitations that is maintained by the federal government.”

          80.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

   person or entity making telephone solicitations or telemarketing calls to wireless telephone

   numbers.”

          81.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

   call for telemarketing purposes to a residential telephone subscriber unless such person or entity

   has instituted procedures for maintaining a list of persons who request not to receive telemarketing

   calls made by or on behalf of that person or entity.”

          82.     Any “person who has received more than one telephone call within any 12-month

   period by or on behalf of the same entity in violation of the regulations prescribed under this

   subsection may” may bring a private action based on a violation of said regulations, which were

   promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

   solicitations to which they object. 47 U.S.C. § 227(c).

          83.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

   telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry
                                                                                                                        PAGE | 15 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 16 of 18



   Class members who registered their respective telephone numbers on the National Do Not Call

   Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

   by the federal government.

          84.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

   Registry Class were sent more than one text message in a 12-month period by or on behalf of

   Defendant in violation of 47 C.F.R. § 64.1200. As a result of Defendant’s conduct as alleged

   herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section 47

   U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations of 47

   C.F.R. § 64.1200.

          85.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

   Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

   recoverable by the members of the Do Not Call Registry Class.

          86.     WHEREFORE, Plaintiff requests the Court to enter judgment in favor of Plaintiff

   and the Do Not Call Registry Class, and against Defendant that provides the following relief:

                  (A)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                             proven to be willful;

                  (B)        A permanent injunction prohibiting Defendant from violating the TCPA
                             in the future through calling or texting cellular telephone numbers that
                             have been registered for more than 31-days on the Do Not Call Registry;

                  (C)        Any other relief the Court finds just and proper.

                                                  COUNT IV
                                    VIOLATIONS OF 47 U.S.C. § 227(b)
                                 On Behalf of Plaintiff and the Phone Call Class

          87.     Plaintiff re-alleges and incorporates paragraphs 1-65 as if fully set forth herein.

          88.     Defendant – or third parties directed by Defendant – used equipment having the

   capacity to store telephone numbers, using a random or sequential generator, and to dial such
                                                                                                                        PAGE | 16 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 17 of 18



   numbers and/or to dial numbers from a list automatically, without human intervention, to make

   non-emergency telephone calls to the cellular telephones of Plaintiff and the members of the Class.

          89.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

   telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

   and the other members of the putative Class.

          90.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

   Plaintiff and the other members of the Phone Call Class were harmed and are each entitled to a

   minimum of $500.00 in damages for each violation. Plaintiff and the Phone Call Class are also

   entitled to an injunction against future phone calls.

          91.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

   Plaintiff and the Phone Call Class, and against Defendant that provides the following relief:

                  (E)        Statutory damages of $500 per violation, and up to $1,500 per violation if
                             proven to be willful;

                  (F)        A permanent injunction prohibiting Defendant from violating the TCPA
                             in the future through calling cell phones using an automatic telephone
                             dialing system;

                  (G)        A declaration that Defendant used an automatic telephone dialing system
                             and violated the TCPA in using such to call the cell phones of Plaintiff
                             and the Phone Call Class; and

                  (H)        Any other relief the Court finds just and proper.


                                                      JURY DEMAND

          92.     Plaintiff, respectfully, demands a trial by jury on all issues so triable.




                                                                                                                        PAGE | 17 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-62238-MGC Document 1 Entered on FLSD Docket 09/07/2019 Page 18 of 18



                                 DOCUMENT PRESERVATION DEMAND

          93.     Plaintiff demands that Defendant takes affirmative steps to preserve all records,

   lists, electronic databases or other itemization of telephone numbers associated with Defendant

   and the text messages as alleged herein.

                  DATED: September 7, 2019

                                                                    Respectfully Submitted,

                                                                     /s/ Jibrael S. Hindi                                    .
                                                                    JIBRAEL S. HINDI, ESQ.
                                                                    Florida Bar No.: 118259
                                                                    E-mail:      jibrael@jibraellaw.com
                                                                    THOMAS J. PATTI, ESQ.
                                                                    Florida Bar No.: 118377
                                                                    E-mail:      tom@jibraellaw.com
                                                                    The Law Offices of Jibrael S. Hindi
                                                                    110 SE 6th Street, Suite 1744
                                                                    Fort Lauderdale, Florida 33301
                                                                    Phone:       954-907-1136
                                                                    Fax:         855-529-9540

                                                                    COUNSEL FOR PLAINTIFF




                                                                                                                        PAGE | 18 of 18
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
